        Case 2:20-cv-01875-RSM Document 1 Filed 12/31/20 Page 1 of 18




 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 9
       NEXRF Corp., a Nevada Corporation             Case No.:
10
                              Plaintiff,
11                                                   COMPLAINT FOR PATENT
       v.
                                                     INFRINGEMENT
12
       DoubleU Games Co., Ltd., DoubleDown
13     Interactive Co., Ltd., and DoubleDown
       Interactive, LLC,                             DEMAND FOR JURY TRIAL
14
                             Defendants.
15

16

17                           COMPLAINT FOR PATENT INFRINGEMENT
18           Plaintiff NEXRF Corp. (“NEXRF”), a Nevada Limited Liability Company (“Plaintiff”)
19   files this Complaint for damages, injunctive relief and demand for a jury trial against DoubleU
20   Games Co., Ltd., DoubleDown Interactive Co., Ltd., and DoubleDown Interactive, LLC
21   (collectively “Defendants”), and alleges as follows:
22                                         NATURE OF THE CASE
23           1.      NEXRF brings this action against Defendants for infringement of U.S. Patent Nos.
24   8,747,229 (the ‘229 patent), 8,506,406 (the ‘406 patent), and 9,646,454 (the ‘454 patent
25   (collectively, the “patents in suit”).
26

27

28                                                            Folio Law Group PLLC
                                                             14512 Edgewater Lane NE
     COMPLAINT - 1                                          Lake Forest Park, WA 98155
                                                                   206-512-9051
        Case 2:20-cv-01875-RSM Document 1 Filed 12/31/20 Page 2 of 18




 1                                          BACKGROUND
 2          2.      The casino gaming industry has sought to create and encourage new ways for
 3   patrons to gamble on casino games. While many patrons enjoyed the experience of playing a real
 4   slot machine in front of them, many potential gaming patrons were underserved.
 5          3.      One area of interest to the casino industry was remote gaming, where a patron could
 6   play a casino game while not physically sitting in front of and interacting with a typical casino
 7   gaming device. Examples of prior art devices included systems where a patron would use a
 8   handheld device to “play” a casino game by causing a remotely located but otherwise typical slot
 9   machine to spin, and the information about the game outcome and the winnings would be
10   communicated to the player through the handheld device. These devices were flawed. For
11   example, they did not have a strict correlation between the actual game outcome and what the
12   player was shown, and additionally required the operation of a physical slot machine as an input.
13          4.      The patents in suit disclose various systems and methods for embodiments of a fully
14   remote, multiplayer capable, secure, and engaging casino-style gaming system. This novel design
15   departed from prior art systems in that it, among other advancements, provided for streamlined
16   media delivery for increased engagement with less resources, increased security to reduce
17   unauthorized use, multiplayer extensibility with improved scaling and reliability, and a flexible
18   infrastructure that could accommodate gambling or social gaming and different types of games.
19          5.      The inventive concepts of the patents in suit were unconventional. At the time of
20   the patents in suit, it was not well-understood, conventional, or routine to have, among other
21   distinctions: 1) a central gaming server that determined game outcome, associated that game
22   outcome with an image ID, and transmitted that image/video and game outcome to a remote
23   device; 2) a verification server coupled with a central gaming server to control access to gaming
24   activities; and, 3) an image and/or video delivery component that included relatively fast memory
25   to store and communicate media associated with recently generated game outcomes. These
26   unconventional centralized server-based elements allowed for a stable, secure, flexible, engaging
27

28                                                         Folio Law Group PLLC
                                                          14512 Edgewater Lane NE
     COMPLAINT - 2                                       Lake Forest Park, WA 98155
                                                                206-512-9051
        Case 2:20-cv-01875-RSM Document 1 Filed 12/31/20 Page 3 of 18




 1   multiplayer-compatible online gaming experience for the user while minimizing the hardware,
 2   storage, and network burdens and requirements on the user’s device. This combination of
 3   desirable qualities was absent in prior art gaming systems, and providing popular features such as
 4   progressive jackpots was made simpler and more flexible by the system of the patents in suit.
 5          6.      The ‘229 patent contains the additional unconventional element of a paytable
 6   module associated with the centralized gaming server, which allowed further advantages such as
 7   the ability to change game outcome distributions and rewards for all connected devices with any
 8   software updates on the device.
 9          7.      These are just exemplary reasons why the claimed inventions of the patents in suit
10   were not well-understood, routine, or conventional.
11          8.      The value and unconventional nature of the claimed inventions of the patents in suit
12   are further demonstrated by the fact that, despite being described nearly twenty years ago, it is
13   only in the last few years that online mobile gambling and social casino gaming have become
14   wide-spread. In those short recent years, however, both mobile casino gambling and social casino
15   gaming have become massive, multi-billion dollar industries.
16                                              PARTIES
17          9.      NEXRF Corp. is a Nevada corporation with a principal place of business at 9190
18   Double Diamond Pkwy, Reno, NV 89521.
19          10.     Defendant DoubleU Games Co., Ltd. (“DUG”) is a corporation incorporated and
20   existing under the laws of Korea, with its principal place of business at 16F Gangnam Finance
21   Center, 152, Teheran-ro Gangnam-gu, Seoul 06236, Republic of Korea. DUG conducts business
22   throughout Washington and the United States.
23          11.     Defendant DoubleDown Interactive Co., Ltd. (“DDI”) is a limited company
24   incorporated and existing under the laws of Korea, with its principal place of business at 13F
25   Gangnam Finance Center, 152, Teheran-ro Gangnam-gu, Seoul 06236, Republic of Korea. DDI
26   conducts business throughout Washington and the United States.
27

28                                                           Folio Law Group PLLC
                                                            14512 Edgewater Lane NE
     COMPLAINT - 3                                         Lake Forest Park, WA 98155
                                                                  206-512-9051
        Case 2:20-cv-01875-RSM Document 1 Filed 12/31/20 Page 4 of 18




 1          12.     Defendant DoubleDown Interactive, LLC (“DDI-US”) is a limited liability
 2   company incorporated and existing under the laws of Washington, with its principal place of
 3   business at 605 5th Avenue, Suite 300, Seattle, WA 98104. DDI-US conducts business throughout
 4   Washington and the United States.
 5                                   JURISDICTION AND VENUE
 6          13.     This is a civil action seeking damages and injunctive relief for patent infringement
 7   under the patent laws of the United States, Title 35 of the United States Code. This Court has
 8   exclusive subject matter jurisdiction over this Complaint pursuant to 28 U.S.C. Sections 1331 and
 9   1338(a).
10          14.     This Court has personal jurisdiction over DUG. DUG directly and through its
11   agents regularly does, solicits, and transacts business in the state of Washington, including making
12   available the Accused Games (defined below) and related conduct and transactions with its
13   subsidiaries and co-defendants DDI and DDI-US. Those acts have caused and continue to cause
14   injury to NEXRF.
15          15.     In the alternative, personal jurisdiction over DUG is proper pursuant to Fed. R. Civ.
16   P. 4(k)(2).
17          16.     This Court has personal jurisdiction over DDI. DDI directly and through its agents
18   regularly does, solicits, and transacts business in the State of Washington, including making
19   available the Accused Games and related conduct and transactions with its subsidiary and co-
20   defendant DDI-US. Those acts have caused and continue to cause injury to NEXRF.
21          17.     In the alternative, personal jurisdiction over DDI is proper pursuant to Fed. R. Civ.
22   P. 4(k)(2).
23          18.     This Court has personal jurisdiction over defendant DDI-US. DDI-US has its
24   principal place of business in Washington, and directly and through its agents regularly does,
25   solicits, and transacts business in the State of Washington. Those acts have caused injury to
26   NEXRF.
27

28                                                          Folio Law Group PLLC
                                                           14512 Edgewater Lane NE
     COMPLAINT - 4                                        Lake Forest Park, WA 98155
                                                                 206-512-9051
        Case 2:20-cv-01875-RSM Document 1 Filed 12/31/20 Page 5 of 18




 1           19.     Venue is proper in this District under 28 U.S.C. Sections 1391 and 1400(b). DUG
 2   and DDI are foreign corporations, and DDI-US is a resident of Washington with a regular and
 3   established place of business in this District. Defendants have also committed acts of infringement
 4   in this district by selling, using, and/or offering for sale the Accused Games in this District.
 5                                                 JOINDER
 6           20.     In 2016, DUG acquired controlling interest in DDI (then known as The8Games
 7   Co., Ltd.). In 2017, DUG acquired the remaining interest in DDI. In 2019, DDI changed its name
 8   to its current name.
 9           21.     In 2017, DUG, through its subsidiary DDI, purchased DDI-US from International
10   Game Technology, and has since owned and operated DDI-US in Washington.
11           22.     DUG currently offers at least three social casino games that infringe the patents in
12   suit: Vegas Slots, Take5 Casino, and Hello Vegas Slots. DDI and DDI-US currently offer at least
13   four social casino games that infringe the patents in suit DoubleDown Casino, DoubleDown Fort
14   Knox, DoubleDown Classic, and Ellen’s Road to Riches. Collectively, these seven games are
15   representative of the “Accused Games,” which includes the listed games and any other online
16   social casino slot game made available by one or more Defendant.
17           23.     Defendants’ corporate relationship and operation of the Accused Games means that
18   the use of those same games amounts to a single transaction or occurrence as between Defendants.
19   Defendants have been and are acting in concert, and are liable jointly, severally, or otherwise for
20   a right to relief related to or arising out of the same transaction, occurrence, or series of transactions
21   or occurrences related to the making, using, importing into the United States, offering for sale or
22   selling the infringing products in this District. This action involves questions of law and fact that
23   are common to all Defendants.
24           24.     Joinder of all Defendants is proper under 35 U.S.C. Section 299(a)(1) & (2).
25       DEFENDANTS’ INFRINGEMENT OF NEXRF’S INTELLECTUAL PROPERTY
26           25.     The recent ubiquity of internet-connected personal devices combined with the
27

28                                                              Folio Law Group PLLC
                                                               14512 Edgewater Lane NE
     COMPLAINT - 5                                            Lake Forest Park, WA 98155
                                                                     206-512-9051
         Case 2:20-cv-01875-RSM Document 1 Filed 12/31/20 Page 6 of 18




 1   unprecedented consequences of the current global pandemic have created a perfect storm for online
 2   social gaming.
 3           26.      Despite the name, “free-to-play” social casino games are enormously lucrative.
 4   While the download of the game is free, thousands of “in-app” items range in price from a few
 5   cents to hundreds of dollars. These in-app purchases are often subject to heavy discounts in flash
 6   sales and are constantly presented to the player. Defendants alone generated $273 million in
 7   revenue in 2019. 1 Total revenue for the social casino market are projected to be approximately $6
 8   billion in 2020. 2
 9           27.      Defendants are some of the leading social casino game publishers. For example,
10   DDI claims over 100,000,000 installations of its four Accused Games. 3 DDI also claims to have
11   approximately 3,000,000 players each month. 4 The use, operation, and distribution of Accused
12   Games is consistent and the game DoubleDown Casino is representative. Further, the “Accused
13   Games” term includes the game application and the infrastructure necessary to operate the game,
14   such as game servers.
15                   COUNT I – INFRINGEMENT OF U.S. PATENT NO. 8,747,229
16                                           (Against all Defendants)
17           28.      Paragraphs 1 through 27 are incorporated herein by reference.
18           29.      U.S. Patent No. 8,747,229, titled “Gaming System Network and Method for
19   Delivering Gaming Media,” was duly and lawfully issued by the United States Patent and
20   Trademark Office on June 10, 2014. A true and correct copy of the ‘229 patent is attached as
21   Exhibit 1.
22           30.      NEXRF is the owner by assignment of all rights, title, and interest in the ‘229
23

24
     1
       Exhibit 4, DDI Form F-1A Registration Statement
     https://www.sec.gov/Archives/edgar/data/1799567/000119312520172491/d753829df1a.htm.
25
     2
       No slots, no problem: Social gaming steps in to fill the empty space, CDC Gaming Reports,
     https://www.cdcgamingreports.com/commentaries/no-slots-no-problem-social-gaming-steps-in-to-fill-the-empty-
26   space/ (last visited 12/20/2020).
     3
       Ex. 4 at 1, https://www.sec.gov/Archives/edgar/data/1799567/000119312520172491/d753829df1a.htm.
27
     4
       Ex. 4 at 1, https://www.sec.gov/Archives/edgar/data/1799567/000119312520172491/d753829df1a.htm.

28                                                                Folio Law Group PLLC
                                                                 14512 Edgewater Lane NE
     COMPLAINT - 6                                              Lake Forest Park, WA 98155
                                                                       206-512-9051
        Case 2:20-cv-01875-RSM Document 1 Filed 12/31/20 Page 7 of 18




 1   patent, including the right to bring this suit for past and future damages and/or injunctive relief.
 2          31.     The ‘229 patent is valid and enforceable.
 3          32.     Defendants infringe one or more claims of the ‘229 patent, including but not limited
 4   to claim 1, directly and/or indirectly via induced infringement and/or contributory infringement.
 5   Defendants infringe the asserted claims of the ‘229 patent by making, using, importing, selling for
 6   importation, and/or selling after importation into the United States at least the Accused Games in
 7   violation of 35 U.S.C. Section 271(a)-(b). The Accused Games satisfy all limitations of the
 8   asserted claims of the ‘229 patent at least when the respective game is made available for download
 9   and play by a user, or after being installed by a user, or after being installed and played by a user.
10          33.     Defendants had actual knowledge of the ‘229 patent or were willfully blind to its
11   existence and their infringement no later than the filing of this action. Defendants’ ongoing
12   infringement is willful and deliberate, entitling NEXRF to enhanced damages.
13          34.     Defendants directly infringe the asserted claims of the ‘229 patent by making,
14   using, offering to sell, or selling the Accused Games in the United States in violation of 35 U.S.C.
15   Section 271(a). Claim 1 of the ‘229 patent is exemplary and recites:
            1. A gaming server system configured to communicate with at least one network
16          access device communicatively coupled to a network, the gaming server system
            comprising:
17                   a verification system configured to access a registration database having a
            plurality of registration data associated with each registered user;
18                   a memory module configured to store a plurality of images corresponding to
            at least one game outcome that are communicated to the at least one network access
19          device;
                     a centralized gaming server communicatively coupled to each of the at least
20          one network access device, the centralized gaming server configured to generate at
            least one random game outcome by random generation at the centralized gaming
21          server;
                     a paytable module associated with the centralized gaming server, the
22          paytable module configured to determine one or more prizes associated with a game
            outcome; and
23                   the centralized gaming server configured to access the memory module and
            communicate the plurality of images corresponding to the at least one random game
24          outcome to the at least one network access device.
25          35.     Defendants infringe claim 1 for at least the following reasons:
26          36.     To the extent the preamble is limiting, the Accused Games comprise a gaming
27

28                                                            Folio Law Group PLLC
                                                             14512 Edgewater Lane NE
     COMPLAINT - 7                                          Lake Forest Park, WA 98155
                                                                   206-512-9051
        Case 2:20-cv-01875-RSM Document 1 Filed 12/31/20 Page 8 of 18




 1   server system configured to communicate with at least one network access device
 2   communicatively coupled to a network.
 3           37.    On information and belief, the Accused Games include a verification system
 4   configured to access a registration database having a plurality of registration data associated with
 5   each registered user. The Accused Games allow and/or require a user to register for a user account,
 6   which includes the transmission of registration that may include the player’s name, user name,
 7   password, Facebook account, and/or other registration data. The user registration data is stored in
 8   a database in a verification system such that the registration data is associated with the registered
 9   user.
10           38.    On information and belief, the Accused Games include a memory configured to
11   store a plurality of images corresponding to at least one game outcome that are communicated to
12   the at least one network access device. For example, the Accused Games display celebration
13   graphics and text and/or the display of the slot machine reels when the player achieves certain
14   winning outcomes, such as a winning slot machine spin. At least some of those images are
15   transmitted to the user device over normal internet protocols after the particular game is installed.
16           39.    On information and belief, the Accused Games include a centralized gaming server
17   communicatively coupled to each of the at least one network access device, the centralized gaming
18   server configured to generate at least one random game outcome by random generation at the
19   centralized gaming server. For example, the Accused Games include one or more servers that
20   players connect to in order to play the games, and which generate at least some game outcomes
21   for players playing the game. These game outcomes are generated using a random number
22   generator (“RNG”).
23           40.    On information and belief, the Accused Games include a paytable module
24   associated with the centralized gaming server, the paytable module configured to determine one
25   or more prizes associated with a game outcome. For example, each slot skin playable on an
26   Accused Game has a paytable, and those paytables can often be displayed to the user if the user
27

28                                                           Folio Law Group PLLC
                                                            14512 Edgewater Lane NE
     COMPLAINT - 8                                         Lake Forest Park, WA 98155
                                                                  206-512-9051
        Case 2:20-cv-01875-RSM Document 1 Filed 12/31/20 Page 9 of 18




 1   performs certain commands. These paytables comprise a matrix of game outcomes, such as slot
 2   reel positions, and the resulting prize, such as a multiple of a bet, a jackpot, free spins, a bonus
 3   game, or nothing.
 4          41.     On information and belief, the centralized gaming server(s) of the Accused Games
 5   are configured to access the memory module and communicate the plurality of images
 6   corresponding to the at least one random game outcome to the at least one network access device.
 7   For example, the mobile application for the particular Accused Game is first downloaded from the
 8   appropriate mobile application store, such as the Apple App Store or Google Play. However, after
 9   the mobile app is downloaded and installed, additional graphical assets are downloaded for display
10   to the player, including some that are downloaded contemporaneously with play. At least some of
11   these post-install graphical assets are communicated to the user device from the centralized gaming
12   server(s). NEXRF has been and continues to be damaged by the Defendants’ infringement of the
13   ‘229 patent.
14                  COUNT II – INFRINGEMENT OF U.S. PATENT NO. 8,506,406
15                                        (Against all Defendants)
16          42.     Paragraphs 1 through 41 are incorporated herein by reference.
17          43.     U.S. Patent No. 8,506,406, titled “Network Access Device and Method to Run a
18   Game Application,” was duly and lawfully issued by the United States Patent and Trademark
19   Office on August 13, 2013. A true and correct copy of the ‘406 patent is attached as Exhibit 2.
20          44.     NEXRF is the owner by assignment of all rights, title, and interest in the ‘406
21   patent, including the right to bring this suit for past and future damages and/or injunctive relief.
22          45.     The ‘406 patent is valid and enforceable.
23          46.     Defendants infringe one or more claims of the ‘406 patent, including but not limited
24   to claim 1, directly and/or indirectly via induced infringement and/or contributory infringement.
25   Defendants infringe the asserted claims of the ‘406 patent by making, using, importing, selling for
26   importation, and/or selling after importation into the United States at least the Accused Games in
27

28                                                            Folio Law Group PLLC
                                                             14512 Edgewater Lane NE
     COMPLAINT - 9                                          Lake Forest Park, WA 98155
                                                                   206-512-9051
       Case 2:20-cv-01875-RSM Document 1 Filed 12/31/20 Page 10 of 18




 1   violation of 35 U.S.C. Section 271(a)-(b). The Accused Games satisfy all limitations of the
 2   asserted claims of the ‘406 patent at least when the respective game is made available for download
 3   and play by a user, or after being installed by a user, or after being installed and played by a user.
 4          47.     Defendants had actual knowledge of the ‘406 patent or were willfully blind to its
 5   existence and their infringement no later than the filing of this action. Defendants’ ongoing
 6   infringement is willful and deliberate, entitling NEXRF to enhanced damages.
 7          48.     Defendants directly infringe the asserted claims of the ‘406 patent by making,
 8   using, offering to sell, or selling the Accused Games in the United States in violation of 35 U.S.C.
 9   Section 271(a). Defendants directly infringe the asserted claims of the ‘406 patent, at minimum,
10   through use of the system for testing. Claim 1 of the ‘406 patent is exemplary and recites:
            1. A system to run a gaming application on a network access device, comprising:
11                  the network access device; and
                    a remote gaming system including a verification system;
12                  the network access device configured to transmit user identification information
            and security information to the verification system;
13                  the network access device configured to receive an acknowledgement from the
            verification system indicating that the user identification information and security
14          information are valid;
                    the network access device configured to receive a game input from a user of the
15          network access device and transmit the game input to the remote gaming system;
                    the remote gaming system configured to receive the game input and generate a
16          random game output, the remote gaming system further configured to associate an image
            ID with the random game output and select one or more images associated with the image
17          ID for encoding and broadcasting to the network access device;
                    the network access device configured to receive a plurality of broadcast images
18          generated by the remote gaming system.
19          49.     Defendants infringe claim 1 for at least the following reasons:
20          50.     To the extent the preamble is limiting, the Accused Games as operated include a
21   system to run a gaming application on a network access device.
22          51.     On information and belief, the Accused Games, in operation, include a network
23   access device such as a phone or laptop.
24          52.     On information and belief, the Accused Games include a remote gaming system
25   including a verification system. For example, the Accused Games allow and/or require a user to
26   register for a user account and log into a central gaming server system in order to play the games.
27

28                                                            Folio Law Group PLLC
                                                             14512 Edgewater Lane NE
     COMPLAINT - 10                                         Lake Forest Park, WA 98155
                                                                   206-512-9051
       Case 2:20-cv-01875-RSM Document 1 Filed 12/31/20 Page 11 of 18




 1          53.     On information and belief, the Accused Games include that the network access
 2   device is configured to transmit user identification information and security information to the
 3   verification system. For example, the Accused Games when operated on a user device collect and
 4   transmit registration data that may include the player’s name, user name, password, and other
 5   registration data to the verification system.
 6          54.     On information and belief, the Accused Games include that the network access
 7   device is configured to receive an acknowledgement from the verification system indicating that
 8   the user identification information and security information are valid.          For example, the
 9   verification system of the central gaming server system sends a message to the Accused Game
10   application running on a user device that the login information is verified, and the login is allowed
11   to complete and the user to play the game.
12          55.     On information and belief, the Accused Games include that the network access
13   device is configured to receive a game input from the user and transmit the game input to the
14   remote gaming system. For example, an Accused Game on a user device will receive an input,
15   such as a touch input, of a user selecting an action, such as touching or clicking the spin button in
16   the game. This input is then transmitted by the Accused Game application to the remote gaming
17   server system and the inputted command is executed, such as by initiating the play of the game.
18          56.     On information and belief, the Accused Games include that the remote gaming
19   system is configured to receive the game input and generate a random game output, the remote
20   gaming system further configured to associate an image ID with the random game output and
21   select one or more images associated with the image ID for encoding and broadcasting to the
22   network access device. For example, the Accused Games include one or more servers that players
23   connect to in order to play the games, and which generate at least some game outcomes for players
24   playing the game. These game outcomes will be generated after the player initiates play, which is
25   communicated to the gaming server from the Accused Game application running on the user
26   device. These game outcomes are generated using a RNG. The central gaming server system
27

28                                                           Folio Law Group PLLC
                                                            14512 Edgewater Lane NE
     COMPLAINT - 11                                        Lake Forest Park, WA 98155
                                                                  206-512-9051
       Case 2:20-cv-01875-RSM Document 1 Filed 12/31/20 Page 12 of 18




 1   further associates the generated game outcome with an image ID, such as a celebratory graphic for
 2   a winning spin, or the icons on the virtual slot reels. These images are then encoded and
 3   transmitted to the user device over the internet.
 4          57.     On information and belief, the Accused Games include that the network access
 5   device is configured to receive a plurality of broadcast images generated by the remote gaming
 6   system. The Accused Game application running on the user device includes instructions sufficient
 7   for the user device to be configured to receive the broadcast images from the central gaming server
 8   system and display one or more of those images to the user.
 9          58.     Defendants directly infringe the asserted claims of the ‘406 patent because they use
10   the system as a whole and put it into service. Defendants or their agents supply every component
11   of the system except the user device, to the extent that is a required element of an asserted claim.
12   Further, Defendants’ applications on a user device control all claimed components, configurations,
13   functions, and processes, which constitutes sufficient control over the user device.
14          59.     In addition, Defendants are vicariously liable for the actions of its customers
15   because the only action required of a user is to play the Accused Game. Defendants condition the
16   benefits of playing the game upon the act of the player to actually play the game. In other words,
17   the player can never win if they do not play. Further, Defendants exercise the requisite control
18   over the manner and/or timing of the user’s actions as it relates to the user’s network access device.
19   Specifically, the player cannot play the game without running Defendants’ application, and further
20   restrictions exist such as the requirement of an internet connection to Defendants’ servers, logging
21   in to a user account, and other restrictions.
22          60.     Additionally or alternatively, Defendants indirectly infringe the asserted claims of
23   the ‘406 patent through its users’ actions. Defendants contributorily infringe the asserted claims
24   of the ‘406 patent by making available for use the Accused Games, knowing the same to be
25   especially made or especially adapted for use in infringing the ‘406 patent, and not a staple article
26   or commodity of commerce suitable for substantial noninfringing use. The play of the Accused
27

28                                                           Folio Law Group PLLC
                                                            14512 Edgewater Lane NE
     COMPLAINT - 12                                        Lake Forest Park, WA 98155
                                                                  206-512-9051
         Case 2:20-cv-01875-RSM Document 1 Filed 12/31/20 Page 13 of 18




 1   Game is an act of infringement, and so the Accused Games are not staple articles of commerce or
 2   otherwise capable of substantial noninfringing use.
 3           61.      Additionally or alternatively, Defendants actively, knowingly, and intentionally
 4   induce the infringement of the asserted claims of the ‘406 patent by actively encouraging its users
 5   to use the Accused Games by playing them. Defendants know, at least as of the date of this
 6   Complaint, that their actions will induce users of the Accused Games to directly infringe the
 7   asserted claims of the ‘406 patent. Those users then directly infringe the asserted claims of the
 8   ‘406 patent. For example, Defendants provide instructions to users on how to access the Accused
 9   Games and play the Accused Games and otherwise instructing and encouraging players to play the
10   Accused Games, an act which directly infringes the asserted claims of the ‘406 patent. 5
11           62.      NEXRF has been and continues to be damaged by the Defendants’ infringement of
12   the ‘406 patent.
13                      COUNT III – INFRINGEMENT OF U.S. PATENT NO. 9,646,454
14                                            (Against all Defendants)
15           63.      Paragraphs 1 through 62 are incorporated herein by reference.
16           64.      U.S. Patent No. 9,646,454, titled “Networked Gaming System and Method,” was
17   duly and lawfully issued by the United States Patent and Trademark Office on May 9, 2017. A
18   true and correct copy of the ‘454 patent is attached as Exhibit 3.
19           65.      NEXRF is the owner by assignment of all rights, title, and interest in the ‘454
20   patent, including the right to bring this suit for past and future damages and/or injunctive relief.
21           66.      The ‘454 patent is valid and enforceable.
22           67.      Defendants infringe one or more claims of the ‘454 patent, including but not limited
23   to claim 1, directly and/or indirectly via induced infringement and/or contributory infringement.
24   Defendants infringe the asserted claims of the ‘454 patent by making, using, importing, selling for
25   importation, and/or selling after importation into the United States at least the Accused Games in
26   5
      See, e.g., Exhibit 5, DoubleDown Interactive page at https://www.doubledowninteractive.com/double-down/ (last
27   visited 12/20/2020); Exhibit 6, DoubleU Games page at https://doubleucasino.com/ (last visited 12/20/2020); .

28                                                                 Folio Law Group PLLC
                                                                  14512 Edgewater Lane NE
     COMPLAINT - 13                                              Lake Forest Park, WA 98155
                                                                        206-512-9051
       Case 2:20-cv-01875-RSM Document 1 Filed 12/31/20 Page 14 of 18




 1   violation of 35 U.S.C. Section 271(a)-(b). The Accused Games satisfy all limitations of the
 2   asserted claims of the ‘454 patent at least when the respective game is made available for download
 3   and play by a user, or after being installed by a user, or after being installed and played by a user.
 4          68.     Defendants had actual knowledge of the ‘454 patent or were willfully blind to its
 5   existence and their infringement no later than the filing of this action. Defendants’ ongoing
 6   infringement is willful and deliberate, entitling NEXRF to enhanced damages.
 7          69.     Defendants directly infringe the asserted claims of the ‘454 patent by making,
 8   using, offering to sell, or selling the Accused Games in the United States in violation of 35 U.S.C.
 9   Section 271(a). Claim 1 of the ‘454 patent is exemplary and recites:
            1. A networked gaming system comprising:
10                  a user identification received by at least one network access device that is compared
            with registration data in a registration database, wherein a player is provided access to a
11          game when the user identification matches the registered player data;
                    a transactional component that charges the registered player at least one credit for
12          a game outcome;
                    a centralized networked gaming module that performs game operations and
13          generates at least one random game output by random generation at the networked gaming
            module;
14                  the networked gaming module associates the at least one random game output with
            an image ID; and
15                  the networked gaming module communicates one or more images corresponding
            to the image ID to the network access device.
16
            70.     Defendants infringe claim 1 for at least the following reasons:
17
            71.     To the extent the preamble is limiting, the Accused Games comprise a networked
18
     gaming system.
19
            72.      On information and belief, the Accused Games include a user identification
20
     received by at least one network access device that is compared with registration data in a
21
     registration database, wherein a player is provided access to a game when the user identification
22
     matches the registered player data. For example, the Accused Games allow or require a user to
23
     log onto the game by providing a username and password, a Facebook account, or similar. This
24
     constitutes user identification information that is compared by the game system to the database of
25
     registered users, and when an appropriate match is found the player is allowed to log in and access
26
     the game.
27

28                                                            Folio Law Group PLLC
                                                             14512 Edgewater Lane NE
     COMPLAINT - 14                                         Lake Forest Park, WA 98155
                                                                   206-512-9051
       Case 2:20-cv-01875-RSM Document 1 Filed 12/31/20 Page 15 of 18




 1          73.     On information and belief, the Accused Games include a transactional component
 2   that charges the registered player at least one credit for a game outcome. For example, the Accused
 3   Games that include a slot embodiment require a credit wager of some amount, which is often
 4   selectable within a range by the player. These credits may represent actual currency or not,
 5   depending on the particular game. Once the slot machine reel is spun and so the game initiated,
 6   the initial wager of credit(s) is deducted from the player’s store of credits.
 7          74.     On information and belief, the Accused Games include a centralized networked
 8   gaming module that performs game operations and generates at least one random game output by
 9   random generation at the networked gaming module. For example, the Accused Games include
10   one or more servers that players connect to in order to play the games, and which generate at least
11   some game outcomes for players playing the game. These game outcomes are generated using a
12   RNG.
13          75.     On information and belief, the Accused Games’ centralized networked gaming
14   module further associates the at least one random game output with an image ID. For example, in
15   the Accused Games a winning game outcome will have celebratory graphic media for display to
16   the player. The appropriate celebratory graphic media is associated to the game outcome by the
17   centralized gaming server of the Accused Games.
18          76.     On information and belief, the Accused Games’ networked gaming module
19   communicates one or more images corresponding to the image ID to the network access device.
20   For example, the Accused Games transmit the appropriate celebratory graphic media for the
21   particular game outcome to the player’s device over normal internet protocols.
22          77.     Defendants directly infringe the asserted claims of the ‘454 patent because they use
23   the system as a whole and put it into service. Defendants or their agents supply every component
24   of the system except the user device, to the extent that is a required element of an asserted claim.
25   Further, Defendants’ applications on a user device control all claimed components, configurations,
26   functions, and processes, which constitutes sufficient control over the user device.
27

28                                                            Folio Law Group PLLC
                                                             14512 Edgewater Lane NE
     COMPLAINT - 15                                         Lake Forest Park, WA 98155
                                                                   206-512-9051
          Case 2:20-cv-01875-RSM Document 1 Filed 12/31/20 Page 16 of 18




 1              78.      In addition, Defendants are vicariously liable for the actions of its customers
 2   because the only action required of a user is to play the Accused Game. Defendants condition the
 3   benefits of playing the game upon the act of the player to actually play the game. In other words,
 4   the player can never win if they do not play. Further, Defendants exercise the requisite control
 5   over the manner and/or timing of the user’s actions as it relates to the user’s network access device.
 6   Specifically, the player cannot play the game without running Defendants’ application, and further
 7   restrictions exist such as the requirement of an internet connection to Defendants’ servers, logging
 8   in to a user account, and other restrictions.
 9              79.      Additionally or alternatively, Defendants indirectly infringe the asserted claims of
10   the ‘454 patent through its users’ actions. Defendants contributorily infringe the asserted claims
11   of the ‘454 patent by making available for use the Accused Games, knowing the same to be
12   especially made or especially adapted for use in infringing the ‘454 patent, and not a staple article
13   or commodity of commerce suitable for substantial noninfringing use. The play of the Accused
14   Game is an act of infringement, and so the Accused Games are not staple articles of commerce or
15   otherwise capable of substantial noninfringing use.
16              80.      Additionally or alternatively, Defendants actively, knowingly, and intentionally
17   induce the infringement of the asserted claims of the ‘454 patent by actively encouraging its users
18   to use the Accused Games by playing them. Defendants know, at least as of the date of this
19   Complaint, that their actions will induce users of the Accused Games to directly infringe the
20   asserted claims of the ‘454 patent. Those users then directly infringe the asserted claims of the
21   ‘454 patent. For example, Defendants provide instructions to users on how to access the Accused
22   Games and play the Accused Games and otherwise instructing and encouraging players to play the
23   Accused Games, an act which directly infringes the asserted claims of the ‘454 patent. 6
24              81.      NEXRF has been and continues to be damaged by the Defendants’ infringement of
25   the ‘454 patent.
26

27
     6
         Ex. 5; Ex. 6.

28                                                               Folio Law Group PLLC
                                                                14512 Edgewater Lane NE
     COMPLAINT - 16                                            Lake Forest Park, WA 98155
                                                                      206-512-9051
       Case 2:20-cv-01875-RSM Document 1 Filed 12/31/20 Page 17 of 18




 1                                         PRAYER FOR RELIEF
 2          WHEREFORE, Plaintiff seeks the following relief:
 3          A.        Judgment in NEXRF’s favor and against Defendants on all causes of action alleged
 4          herein;
 5          B.        Damages in an amount to be determined at trial, including trebling of all post-filing
 6          damages awarded with respect to infringement of the patents in suit;
 7          C.        Judgment that this is an exceptional case;
 8          D.        Costs of suit incurred herein;
 9          E.        Prejudgment interest;
10          F.        Attorneys’ fees and costs; and
11          G.        Such other and further relief as the Court may deem to be just and proper.
12                                     DEMAND FOR JURY TRIAL
13          Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, NEXRF respectfully
14   demands a trial by jury on all issues triable by Jury.
15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                              Folio Law Group PLLC
                                                               14512 Edgewater Lane NE
     COMPLAINT - 17                                           Lake Forest Park, WA 98155
                                                                     206-512-9051
       Case 2:20-cv-01875-RSM Document 1 Filed 12/31/20 Page 18 of 18




 1        DATED this 31st day of December, 2020.
 2                                          Respectfully submitted,
 3                                          FOLIO LAW GROUP, PLLC
 4
                                            s/Michael Saunders
 5
                                            Michael Saunders (WA Bar No. 51550)
 6                                          Cristofer Leffler (WA Bar No. 35020)
                                            Folio Law Group, PLLC
 7                                          14512 Edgewater Ln NE
                                            Lake Forest Park, WA 98155
 8                                          Telephone: 206.512.9051
                                            Email: mike.saunders@foliolaw.com
 9                                                 cris.leffler@foliolaw.com
                                            Counsel for Plaintiff
10
                                            ADAM YOWELL
11                                          FisherBroyles, LLP
                                            Nevada Bar No. 11748 (Pro Hac Vice pending)
12                                          5470 Kietzke Ln
                                            Suite 300
13                                          Reno, NV 89511
                                            Telephone: (775) 230-7364
14                                          Counsel for Plaintiff

15                                          Alastair J. Warr
                                            IN Bar #15873-49 (Pro Hac Vice forthcoming)
16                                          FisherBroyles, LLP
                                            203 N. LaSalle St., #2100
17                                          Chicago, IL 60601
                                            Telephone: 317.407.5260
18                                          Email: Alastair.Warr@fisherbroyles.com
                                            Counsel for Plaintiff
19

20

21

22

23

24

25

26

27

28                                                   Folio Law Group PLLC
                                                    14512 Edgewater Lane NE
     COMPLAINT - 18                                Lake Forest Park, WA 98155
                                                          206-512-9051
